Fourth Court of Appeals
                                            San Antonio, Texas
                                                   September 15, 2015

                                               No. 04-15-00428-CR



                                         Jessica Yvette GARANZUAY,
                                                   Appellant/s

                                                     v.
                                                 The State of
                                            THE STATE OF TEXAS,
                                                  Appellee/s

                         From the County Court at Law No. 6, Bexar County, Texas
                                         Trial Court No. 420081
                             Honorable Wayne A. Christian, Judge Presiding

                                                       ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to October 5, 2015.

                                                                 PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              Nicolas A. LaHood                                 Oscar L. Cantu Jr.
                 District Attorney, Bexar County                   Law Offices of Oscar Cantu
                 101 W. Nueva, Suite 370                           507 S. Main Ave.
                 San Antonio, TX 78205                             San Antonio, TX 78204